J-S10039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    MICHAEL A. COIA                            :
                                               :
                      Appellant                :   No. 2069 EDA 2016

            Appeal from the Judgment of Sentence January 19, 2016
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002007-2015,
              CP-51-CR-0002008-2015, CP-51-CR-0002009-2015,
              CP-51-CR-0009814-2015, CP-51-CR-0009836-2015

BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 20, 2018

        Appellant Michael A. Coia appeals from the judgment of sentence

following an open guilty plea to contempt for violating a protection from abuse

order,1 harassment,2 stalking,3 burglary,4 and trespass.5 Appellant’s counsel,

Erin Boyle, Esq., has filed an Anders6 brief and a petition to withdraw. We


____________________________________________


1   23 Pa.C.S. § 6114(a).
2   18 Pa.C.S. § 2709(a)(1).
3   18 Pa.C.S. § 2709.1(a)(1).
4   18 Pa.C.S. § 3502(a)(1).
5   18 Pa.C.S. § 3503(a)(1).
6 Anders v. California, 386 U.S. 738 (1967). We note that contrary to the
record, the Anders brief states Appellant was convicted of terroristic threats.
J-S10039-18


quash the appeals from docket numbers 2008-2015, 2009-2015, 9814-2015,

and 9836-2015, deny counsel’s petition to withdraw, strike the Anders brief,

and remand with instructions, as set forth below.

       We need not state the facts leading to Appellant’s open guilty plea, as

they are not necessary for our disposition. Briefly, on November 10, 2015,

Appellant entered an open guilty plea. Subsequently, after a pre-sentence

investigation, the court sentenced him on January 19, 2016, at all five of the

above-captioned docket numbers.

       On January 25, 2016, Appellant’s then privately-retained counsel,

William M. Davis, Esq., purported to file a post-sentence motion at all five of

the above docket numbers. The post-sentence motion was a one-sentence

request to reconsider his sentence. Appellant’s Mot. for Recons. of Sentence,

1/25/16, at 1 (Appellant, “by his attorney . . . , asks the [c]ourt to reconsider

his sentence”).7     The post-sentence motion, however, only appears on the

docket for 2007-2015, and not the other four docket numbers. The trial court

denied the post-sentence motion by operation of law on May 24, 2016, at

docket number 2007-2015.




____________________________________________


Anders Brief at 5. Indeed, the trial court’s opinion does not state Appellant
was convicted of terroristic threats.
7 The post-sentence motion’s remarkable brevity precludes any meaningful
specificity and particularity, as set forth in Pa.R.Crim.P. 720(B).


                                           -2-
J-S10039-18


       On June 22, 2016, Appellant filed a pro se motion for new counsel and

a notice of appeal for all five of the above-captioned docket numbers. This

Court contacted the trial court regarding whether counsel had filed a post-

sentence motion at the other four docket numbers. This Court was advised

that the trial court had contacted Attorney Davis and informed him that he

had to pay the filing fee for the other four cases; however, Attorney Davis

never paid the fees, and therefore the trial court never docketed the remaining

four motions.

       On August 4, 2016, this Court issued a rule to show cause as to why the

appeal at the other four docket numbers should not be quashed.          Order,

8/4/16.    On August 9, 2016, the trial court appointed Attorney Boyle as

counsel    for   docket     number     2007-2015.   Notwithstanding   counsel’s

appointment, Appellant, on August 12, 2016, filed a pro se response to this

Court’s rule to show cause, stating that his appeal was timely because it was

filed within thirty days of the denial by operation of law. 8 On September 12,

2016, this Court responded in an order noting that Appellant’s pro se motion

for new counsel was outstanding for the remaining four docket numbers and

instructing the court to rule on it immediately. Order, 9/12/16. On September



____________________________________________


8 The response was docketed on August 19, 2016. See Commonwealth v.
Whitehawk, 146 A.3d 266, 268 n.3 (Pa. Super. 2016) (stating that under
the “prisoner mailbox rule,” a document is deemed filed when placed in the
hands of prison authorities for mailing).


                                           -3-
J-S10039-18


20, 2016, the trial court appointed Attorney Boyle as counsel for the other

four cases.

      On October 13, 2016, this Court issued a rule to show cause directed to

Attorney Boyle as to why Appellant’s appeals at docket nos. 2008-2015, 2009-

2015, 9814-2015, and 9836-2015, “should not be quashed as untimely filed

on June 22, 2016 from the judgment of sentence imposed on January 19,

2016. See Pa.R.A.P. 105(b); Pa.R.A.P. 903(a). According to the Court of

Common Pleas of Philadelphia County dockets, the post-sentence motion was

only filed in CP-51-CR-0002007-2015.” Order, 10/13/16. Attorney Boyle filed

a response stating that the post-sentence motion was filed in all five cases

and the appeal was timely. Appellant’s Pet. in Support of Show Cause Order,

11/14/16. On December 14, 2016, this Court referred the issue to this panel.

Order, 12/14/16.

  Appeals at Docket Nos. 2008-2015, 2009-2015, 9814-2015, and
                           9836-2015

      We may address whether we have appellate jurisdiction to entertain an

appeal sua sponte. See Commonwealth v. Borrero, 692 A.2d 158, 159

(Pa. Super. 1997). By way of background:

      The Judicial Code provides that the Superior Court shall have
      exclusive appellate jurisdiction of all appeals from final orders of
      the courts of common pleas, except such classes of appeals as are
      within the exclusive jurisdiction of the Supreme Court or the
      Commonwealth Court. In the context of a criminal proceeding
      where, as here, the case has proceeded through the sentencing
      phase, the appeal lies from the entry of the final judgment of
      sentence.     Pursuant to the Pennsylvania Rules of Criminal
      Procedure, the question of whether the judgment of sentence is


                                     -4-
J-S10039-18


      final and appealable depends upon whether a defendant files the
      now optional post-sentencing motions.

      When post-sentencing motions are not filed, the judgment of
      sentence constitutes a final and appealable order for purposes of
      appellate review and any appeal therefrom must be filed within
      thirty (30) days of the imposition of sentence. If post-sentencing
      motions are timely filed, however, the judgment of sentence does
      not become final for purposes of appeal until the trial court
      disposes of the motion, or the motion is denied by operation of
      law.

Id. (citations omitted).

      Here, Attorney Davis, Appellant’s privately-retained plea counsel, failed

to pay the filing fee to file post-sentence motions for four out of the five docket

numbers.    Thus, the thirty-day time period for filing an appeal expired on

February 18, 2016. See Borrero, 692 A.2d at 159. Because Appellant did

not file a timely notice of appeal for docket numbers 2008-2015, 2009-2015,

9814-2015, and 9836-2015, we quash those appeals.

                      Appeal at Docket No. 2007-2015

      As noted above, Appellant timely appealed at docket number 2007-2015

from a properly filed post-sentence motion. The court ordered Appellant to

comply with Pa.R.A.P. 1925(b), but Appellant did not comply. The trial court

opined that the appeal should be dismissed because Appellant failed to

comply. Trial Ct. Op., 6/21/17, at 3-4. The Commonwealth states that the

appeal is properly before this Court because under Pa.R.A.P. 1925(c)(4):

      a counsel withdrawing under Anders is only required to inform
      the lower court that he or she intends to withdraw rather than
      raise specific issues for review. While it would have been
      preferable for counsel to have given the trial court notice of her

                                       -5-
J-S10039-18


     intent to withdraw, her Anders brief would appear to be properly
     before this Court.

Commonwealth’s Brief at 2 n.1.

     By way of background, Rule 1925(c)(4) states:

     (4) In a criminal case, counsel may file of record and serve on the
     judge a statement of intent to file an Anders/McClendon brief in
     lieu of filing a Statement. If, upon review of the
     Anders/McClendon brief, the appellate court believes that there
     are arguably meritorious issues for review, those issues will not
     be waived; instead, the appellate court may remand for the filing
     of a Statement, a supplemental opinion pursuant to Rule 1925(a),
     or both. Upon remand, the trial court may, but is not required to,
     replace appellant’s counsel.

Pa.R.A.P. 1925(c)(4).    The comment explains that even criminal counsel

intending to file a petition to withdraw must nonetheless comply with Rule

1925:

     This paragraph clarifies the special expectations and duties of a
     criminal lawyer. Even lawyers seeking to withdraw pursuant to
     the procedures set forth in Anders v. California, 386 U.S. 738
     (1967) and Commonwealth v. McClendon, 495 Pa. 467, 434
     A.2d 1185 (1981) are obligated to comply with all rules, including
     the filing of a Statement. See Commonwealth v. Myers, 897
     A.2d 493, 494-96 (Pa. Super. 2006); Commonwealth v.
     Ladamus, 896 A.2d 592, 594 (Pa. Super. 2006). However,
     because a lawyer will not file an Anders/McClendon brief without
     concluding that there are no non-frivolous issues to raise on
     appeal, this amendment allows a lawyer to file, in lieu of a
     Statement, a representation that no errors have been raised
     because the lawyer is (or intends to be) seeking to withdraw under
     Anders/McClendon. At that point, the appellate court will
     reverse or remand for a supplemental Statement and/or opinion
     if it finds potentially non-frivolous issues during its constitutionally
     required review of the record.




                                      -6-
J-S10039-18


Pa.R.A.P. 1925(c)(4) cmt.9           The subsection ensures that counsel, who

disregarded the court’s order to file a Rule 1925 statement (whether willfully

or through inadvertence), does not disguise the error by filing an Anders brief

and petition to withdraw for the first time on appeal. See generally Myers,

897 A.2d at 495.

       Moreover, the record does not establish that counsel served Appellant

with a copy of the petition to withdraw and Anders brief at his address at

SCI-Rockview. “When presented with an Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw.” Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super.

2010). An Anders brief shall comply with the requirements set forth by the

Supreme Court of Pennsylvania in Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009):

       [W]e hold that in the Anders brief that accompanies court-
       appointed counsel’s petition to withdraw, counsel must: (1)
       provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.


____________________________________________


9 In Myers, this Court explained that the mandatory nature of the rule
prevents criminal counsel from neglecting “their duty to their client to review
the record conscientiously during the pre-argument stage of appeal.”
Myers, 897 A.2d at 495.


                                           -7-
J-S10039-18


Id. at 361.

      Counsel seeking to withdraw on direct appeal must meet the following

obligations:

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: (1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014) (quotation

marks and citation omitted).        “Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct its own review of the trial

court’s proceedings and render an independent judgment as to whether the

appeal is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d

287, 291 (Pa. Super. 2007) (en banc). Finally, “this Court must conduct an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

A.3d 1246, 1250 (Pa. Super. 2015) (footnote and citations omitted).

      Instantly, attached to the petition to withdraw filed with this Court is an

unsigned and undated certificate of service addressed to Rashann James at

SCI-Forest. Counsel’s Pet. to Withdraw, 10/17/17, at 4. The Anders brief,

similarly, contains an unsigned and undated proof of service addressed to

Terrell Albright at SCI-Mahanoy.     Anders Brief at 19.      Furthermore, the

signature block on the proof of service was not for Attorney Boyle at her office

address, but for John Belli, Esq., at his office address.     Id.   There is no

                                      -8-
J-S10039-18


indication from the record that counsel served the petition to withdraw and

Anders brief on Appellant, let alone that he was aware of them. We cannot

discern whether counsel has complied with the requirements for filing an

Anders brief and petition to withdraw. See Orellana, 86 A.3d at 880.

     In sum, given the numerous deficiencies, we remand to have Attorney

Boyle comply with Pa.R.A.P. 1925, including Rule 1925(c)(4), within thirty

days. The trial court must file a responsive opinion, if necessary, or advise

this Court that it does not intend to file an opinion within thirty days of

Attorney Boyle’s compliance. Our Prothonotary is then instructed to establish

a new briefing schedule.

     Appeals from docket numbers 2008-2015, 2009-2015, 9814-2015, and

9836-2015 quashed. For the appeal from docket number 2007-2015, petition

to withdraw denied, Anders brief stricken, and case remanded with

instructions. Panel jurisdiction retained as to the appeal from docket number

2007-2015 only.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/18




                                    -9-